Citation Nr: 0801259	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  03-31 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 60 percent for 
lumbar disc disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1963 to July 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision by the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA), which continued the veteran's rating 
of 60 percent for lumbar disc disease. The veteran requests a 
higher rating.  The case was remanded for additional 
development in June 2005.

The veteran testified before the undersigned Veteran's Law 
Judge at a videoconference hearing in April 2005. A 
transcript of the hearing is of record.


FINDINGS OF FACT

1. All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The veteran's service-connected chronic lumbar disc 
disease results in pronounced intervertebral disc syndrome, 
without evidence of ankylosis of the entire spine, or 
associated objective neurologic abnormalities.


CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent rating for 
lumbar disc disease have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5293 
(before and after September 23, 2002), 5289, 5292, 5295 
(before September 26, 2003) and 5237, 5243 (after 
September 26, 2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the appellant in July 2005 that fully addressed all four 
notice elements.  The letter  informed the appellant of what 
evidence was required to substantiate the claim and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the RO.  Although the 
notice letter was not sent before the initial RO decision in 
this matter, the Board finds that this error was not 
prejudicial to the appellant because the actions taken by VA 
after providing the notice have essentially cured the error 
in the timing of notice.  Not only has the appellant been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the RO also readjudicated the case by way of a 
supplemental statement of the case issued in February 2006 
after the notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.

During the pendency of this appeal, the Court in 
Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), found that the VCAA notice 
requirements applied to all elements of a claim.  An 
additional notice regarding these matters was sent to the 
veteran in April 2006.

Regarding the need to obtain additional evidence, we note 
that the veteran received VA examinations for rating purposes 
in January 2006.  VA treatment records addressing the 
question at issue are of record.  The Board finds the 
available medical evidence is sufficient for an adequate 
determination.  There has been substantial compliance with 
all pertinent VA law and regulations and to move forward with 
the claim would not cause any prejudice to the appellant.

Factual Background

In this case, the service treatment records show the veteran 
complained of lower back pain, and an April 1968 X-ray 
revealed a congenital partial lumbarization.  In May 1969, he 
underwent a lumbar laminectomy, and a diagnosis of herniated 
nucleus pulposus, L4-5, right was noted.  Based on the 
service treatment records, service connection was established 
for herniated nucleus pulposus L-4, L-5, post-operative 
status, with congenital partial lumbarization of transverse 
process S-1, in July 1979, and a 10 percent was assigned.

VA medical records reveal that in August 1994 the veteran 
underwent a lumbar laminectomy at the L3, 4 and 5 vertebral 
levels with decompression of the spinal cord.  Based on the 
medical records, A 40 percent rating was assigned by the RO 
effective in October 1994.   He had another lumbar 
laminectomy at  the L2-3 vertebral levels in March 1997.

Following a July2000 VA orthopedic examination, showing an 
increase in the impairment of the lumbar spine, a 60 percent 
rating was assigned. 

On VA examination in June 2003, the veteran reported 
experiencing back pain whenever he stood and walked.  He said 
he would get a sharp pain which radiated down his leg when he 
stood up, but he could walk about 250 feet without any aid.  
Although he had a walker, he did not use it.  He did not 
report any limitations of activities of daily living.  He was 
not incontinent and did not experience erectile dysfunction.

On objective examination, tenderness at the T2-T3 area was 
noted.  The spine was observed to be symmetrical.  Motion of 
the cervical spine was noted to be normal.  The examiner 
indicated that range of motion was normal.  Forward flexion 
of the lumbar spine was 90 degrees out of 90 degrees.  
Backward extension was 20 degrees out of 35 degrees.  Pain 
was noted when the veteran stood up or leaned forward.  It 
was observed that he had pain in the thoracic spine area but 
no limitation on breathing.  No spasm or weakness was noted.  
Cranial nerves II through XII were normal with no sensory or 
motor deficit.  The examiner stated that tendon reflexes were 
normal with negative lasegue sign.  An X-ray of the thoracic 
spine revealed an essentially negative thoracic spine, and an 
X-ray of the lumbar spine revealed four lumbar vertebrae with 
degenerative discs and degenerative arthritis.  A diagnosis 
of mechanical lower back pain, status post disectomy in 1969 
and bone correction in 1996 was given.

In August 2003, the veteran stated that his back disorder had 
worsened.  He said he could only walk short distances and 
experienced severe pain.  He reported numbness in both of his 
legs, burning in his feet, and a burning sensation in his 
back.

The veteran stated in December 2004 that he experienced 
numbness in both his legs and feet.  He stated that it had 
not been determined whether the numbness was related to his 
lumbar disc disease or his diabetic condition.  He reported 
that he had to use a motorized wheelchair because of his back 
pain.  He also said that at times his legs would not support 
him, and occasionally he fell on the floor when he got out of 
bed.

In January 2005 the veteran reported that he hurt all of the 
time.  He said that the pain extended from his lower back 
through his testicles and down the left leg.  He reported not 
being able to stand long enough to take a shower.

On VA examination for diabetes in January 2005, the veteran 
complained of burning in his feet and pins and needles in his 
hand.  The examiner opined that the neuropathic pain was 
primarily due to the veteran's back injury, and it was 
probably radicular pain.

A VA magnetic resonance image (MRI) report from January 2005 
revealed severe spinal canal stenosis.

A private medical record from March 2005 reported that the 
veteran experienced pain which radiated through his left 
testicle down the anterior part of his left leg to his knee.  
He also reported tingling in his left foot.  He said that he 
could not walk more than 100 feet and had to use a scooter.  
The examiner observed that the veteran had 4/5 strength left 
plantar flexion and dorsiflexion and had limited heel walk on 
the left.  Left ankle jerk was 1.  Hoffmann's and clonus were 
negative.  Straight leg raise was negative.  Diminished 
sensation in the right leg in the L3, L4, L5, and L1 
dermatomes was noted.  An MRI revealed moderate canal 
stenosis at L1-2 and severe canal stenosis at L2-3, L3-4, and 
L4-5.  Moderate canal stenosis was noted at L5-S1 with 
evidence of prior laminectomy at the L5-S1 and possibly L4-5 
levels.  Additionally, there was a reversal of the normal 
lordosis of the lumbar spine concentrated at the L4-5 and L5-
S1 levels.  The examiner opined that the veteran had lumbar 
stenosis with mechanical back pain and multilevel lumbar 
radiculopathy.

Private medical correspondence from March 2005 stated that 
the veteran had severe stenosis throughout his lumbar spine.

In a videoconference hearing before the undersigned Veterans 
Law Judge in April 2005, the veteran reported that he 
experienced continuous pain.  He said that he due to his back 
problems, he was about to be discharged from his job, so he 
chose to put in for retirement.  He said that his back was 
compressed and was putting pressure on the spine.  On a scale 
of one (low) to 10 (high), he said that his pain was a 
continuous pain which would flare up to seven or eight.  He 
took several pain medications.  He said that a doctor 
prescribed a scooter for him in 2000 or 2001, and he could 
only walk short distances.  He said that his left leg had 
especially weakened.

VA clinic outpatient records from June 2000 to January 2006 
showed regular treatment for back pain. A VA computed 
tomography (CT) report from April 2005 revealed canal 
stenosis and marked facet hypertrophy.  The examiner reported 
that it was indicative of sacroiliac degenerative joint 
disease.  A VA pain clinic note from May 2005 stated that the 
veteran's pain occurred in his lower back, left genital area, 
buttocks, hip, and thigh.  He described the pain as 
throbbing, shooting, stabbing, and sharp.  He said that the 
pain was always present although the intensity varied.  He 
also stated that he experienced weakness and numbness in his 
left leg, fatigue and anxiety, and problems with bladder 
function.  The pain would interrupt his sleep.  The examiner 
noted that the veteran had no reflexes bilaterally in his 
ankles and provided an assessment of lumbar radiculitis.

On VA examination in January 2006, the veteran complained of 
constant moderate pain that radiated into his left hip, leg 
and testicle.  He stated that the pain flared after walking 
only a few feet.  Flare-ups also occurred when he stood more 
than a few minutes.  These flare-ups occurred every day and 
would rate a 10 on a one (low) to 10 (high) pain scale.  The 
flare-ups would last for as long as an hour.  He reported 
that continuous pain forced him to retire prior to the time 
that he would have chosen.  He said that he would not work in 
sedentary positions because sitting also caused flare-ups; 
and he had to change his position frequently.  He was able to 
bathe and shower without difficulty.  He played catch with 
his grandchildren, but he was unable to stand or move.

On objective examination, flexion of the lumbar spine was to 
40 degrees without pain and to 46 degrees with pain.  
Extension was to 8 degrees without pain and to 12 degrees 
with pain.  Lateral flexion to the right was to 2 degrees 
without pain and to 14 degrees with pain.  Lateral flexion to 
the left was to 20 degrees without pain and to 30 degrees 
with pain.  The veteran could not rotate to the right and 
left.  The range of motion findings were not additionally 
limited by pain, fatigue, weakness or lack of endurance 
following repetitive use.  It was noted that the pain was on 
a severe level with the onset during flexion, extension and 
lateral flexion bilaterally.  Mild spasms in the lumbar spine 
were observed.  Straight leg raises were positive on the left 
at 20 degrees with numbness and sharp pain.  Sensory was 
intact with light touch.  Deep tendon reflexes were absent at 
the ankles.  The knees were within normal limits.  The 
examiner listed a diagnosis of severe degenerative joint 
disease and degenerative disk disease of the lumbar spine.

At a VA neurological examination in January 2006, the veteran 
reported weakness in his left leg and severe back pain.  He 
experienced a recurrent shooting pain that seemed to 
originate in the left side of his lower back and radiated 
around his lower abdomen into his left testicular region.  
The examiner noted 4/5 strength in the quadriceps femoris and 
hamstring group and 4/5 in the foot extensors and 
dorsiflexors.  It was observed that primary sensations 
demonstrated a L5 radiculopathy.  It was noted that tendon 
reflexes were absent at the ankle and 1+ at the knee.  Normal 
muscle mass and strength was observed in the right lower 
extremity.  The examiner stated that primary sensations 
demonstrated a decrease in a diffuse pattern which 
encompassed the lower lumbar roots.  Ankle jerk reflex was 
absent, and knee jerk was 1+.  The examiner also stated that 
the veteran did not have a peripheral neuropathy but had 
multiple radiology L1, L4, L5 and S1.  He observed that the 
veteran had a chronic pain syndrome which combined with 
radiculopathy to create a significant impact in preventing 
many significant activities of daily living.

It is noted that the veteran indicated that he began to 
receive Social Security Administration (SSA) disability 
benefits in 2001; however, data obtained from SSA in February 
2006 reveals that this is not the case. 

Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2007).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  Therefore, the analysis in this decision is 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service- 
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2007).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2007).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2007).

During the pendency of veteran's claim, the criteria for 
intervertebral disc disease, 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, were revised effective September 23, 2002.  See 67 
Fed. Reg. 54,345 (Aug. 22, 2002) ("revised disc 
regulations").  Further, the remaining spinal regulations 
were amended and the diagnostic codes renumbered in September 
2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) ("revised 
spinal regulations").  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003); 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

5292
Spine, limitation of motion of, lumbar:

Severe
40

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5292 (prior to September 
26, 2003).

5295
Lumbosacral strain:

Severe; with listing of the whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion.
4
0

With muscle spasm on extreme forward bending, 
unilateral loss of lateral spine motion, unilateral, 
in standing position
2
0

With characteristic pain on motion
1
0

With slight subjective symptoms only
0
38 C.F.R. § 4.71a, Diagnostic Codes 5294, 5295 (prior to 
September 26, 2003).

Effective September 23, 2002, the rating criteria for 
intervertebral disc syndrome was revised as follows:

5293
Intervertebral disc syndrome:
Evaluate intervertebral disc syndrome (preoperatively 
or postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever 
method results in the higher evaluation.

With incapacitating episodes having a total duration of 
at least six weeks during the past 12 months

60
With incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the 
past 12 months

40
With incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the 
past 12 months

20
With incapacitating episodes having a total duration of 
at least one week but less than two weeks during the 
past 12 months

10
Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.
Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using criteria for the most appropriate 
neurologic diagnostic code or codes.
Note (3): If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.
38 C.F.R. § 4.71a, Diagnostic Code 5293 (Effective September 
23, 2002).

Effective September 26, 2003, the rating criteria for the 
spine were revised again:

5235
Vertebral fracture or dislocation
General 
Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome

***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  
Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.  
Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.  
Note: (4) Round each range of motion measurement to the 
nearest five degrees.  
Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  
Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a (effective September 26, 2003).

Formula for Rating Intervertebral Disc Syndrome
Based on Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20

With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243 an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment 
by a physician. 
Note (2): If intervertebral disc syndrome is present in 
more than one spinal segment provided that the effects in 
each spinal segment are clearly distinct evaluate each 
segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment. 
   
38 C.F.R. § 4.71a, Plate V
38 C.F.R. § 4.71a (effective September 26, 2003).

Reference is made to the Supplemental Information provided in 
67 Federal Register  54345-54349, August 22, 2002, regarding 
the September 23, 2002, revisions for intervertebral disc 
syndrome: 

We proposed to evaluate IVDS either on its chronic 
neurologic and orthopedic manifestations or on the 
total annual duration of incapacitating episodes, 
whichever would result in a higher evaluation.

Some individuals present predominantly or 
exclusively with acute symptoms, some with chronic 
symptoms, and some with both. We have provided 
alternative methods of evaluation that allow the 
use of either the chronic manifestations or the 
total duration of incapacitating episodes for 
evaluation, whichever results in a higher 
evaluation.  But, in our view, assigning an 
evaluation under both methods for functional 
impairment due to IVDS would clearly result in 
duplicate evaluations of a single disability, and 
therefore would constitute pyramiding, which is 
prohibited by 38 CFR 4.14. . . .

We have revised the language under diagnostic code 
5293 to direct that IVDS be evaluated based either 
on the total duration of incapacitating episodes 
or on the combination of separate evaluations of 
its chronic orthopedic and neurologic 
manifestations, whichever method results in the 
higher evaluation.

VA plans no separate regulation to address each 
neurologic and orthopedic manifestation of IVDS.  
There are existing criteria for evaluating 
neurologic and orthopedic disabilities, whether 
they result from IVDS, stroke, or other condition, 
in the neurologic and musculoskeletal portions of 
the rating schedule.  Additional neurologic 
manifestations are addressed under diagnostic 
codes in the schedule for rating genitourinary or 
digestive systems.  For further clarity, we have 
revised note (2) to indicate that the chronic 
orthopedic and neurologic manifestations of IVDS 
are to be evaluated under the most appropriate 
code or codes.  Evaluating disabilities due to 
IVDS that are identical to disabilities of other 
etiology under the same criteria will assure 
consistency and fairness of evaluations.

There are so many potential neurologic and 
orthopedic manifestations of IVDS that it would be 
impractical to incorporate all of them into a 
single set of criteria.  It is not only more 
practical, but also consistent with the manner in 
which VA evaluates other conditions that may 
affect more than one body system, to use 
evaluation criteria for existing orthopedic and 
neurologic diagnostic codes to evaluate the 
specific manifestations of IVDS.

Diagnostic code 5293 allows for separate 
evaluations of chronic orthopedic and chronic 
neurologic manifestations of IVDS because these 
manifestations are separate and distinct, and do 
not constitute the "same disability" or the 
"same manifestation" under 38 CFR 4.14.  However, 
virtually all acute incapacitating episodes rated 
under diagnostic code 5293 for IVDS would be the 
result of chronic orthopedic and/or chronic 
neurologic findings. We therefore believe that, if 
ratings for orthopedic and chronic manifestations 
were combined with a rating for incapacitating 
episodes under diagnostic code 5293, it would 
result in evaluation of the same disability under 
multiple diagnostic codes, a result which is to be 
avoided per 38 CFR 4.14.

The revised rule will assure consistency with 
other ratings in the schedule because the same 
rating criteria will be used to evaluate identical 
disabilities, regardless of etiology.  The 
functional impairment due to footdrop or 
limitation of motion of the spine, for example, 
will be evaluated using the same criteria, whether 
due to IVDS or any other cause.  If both footdrop 
and limitation of motion of the spine are present, 
the combined evaluation will be the same, whether 
due to IVDS or any other cause.  These provisions 
are clearly consistent with the approach and 
manner in which we assess functional impairment in 
similar disabilities, and we make no change based 
on this comment.

Disability involving a neurological disorder is ordinarily to 
be rated in proportion to the impairment of motor, sensory, 
or mental function.  When the involvement is wholly sensory, 
the rating should be for the mild, or, at most, the moderate 
degree.  38 C.F.R. §§ 4.120, 4.124a (2007).  

Sciatic Nerve
852
0
Paralysis of:
Ratin
g

Complete; the foot dangles and drops, no active 
movement possible of muscles below the knee, 
flexion of knee weakened or (very rarely) lost
80

Incomplete:

  Severe, with marked muscular atrophy
60

  Moderately severe
40

  Moderate
20

  Mild
10
862
0
Neuritis.
872
0
Neuralgia.
38 C.F.R. § 4.124a, Diagnostic Code 8520 (2007).

The term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than the type 
picture for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when bilateral the rating should 
include the application of the bilateral factor.  38 C.F.R. 
§ 4.124a (2007).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2007).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  The intent of the schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59 (2007).

Analysis

In this case, the record shows the veteran's service-
connected chronic low back strain is presently assigned a 
60 percent rating under Diagnostic Code 5293.  The Board 
notes that an evaluation under the criteria of Diagnostic 
Codes 5292, 5293, and 5295 and the renumbered Diagnostic 
Codes 5237 and 5243 is equally appropriate based upon the 
present evidence.  See Butts v. Brown, 5 Vet. App. 532, 539 
(1993) (holding that the Board's choice of diagnostic code 
should be upheld so long as it is supported by explanation 
and evidence).  

Based upon the evidence of record, the Board finds the 
veteran's service-connected chronic low back disorder is 
presently manifested by pain and diagnosed intervertebral 
disc syndrome (IVDS).  Significantly, the Board notes that 
the veteran is already receiving the maximum schedular 
evaluation for intervertebral disc syndrome under both the 
old and new criteria.

However, the Board notes the regulation revisions effective 
September 23, 2002 and September 26, 2003 allow for a 
possible schedular rating in excess of 60 percent based upon 
alternative separate ratings for objective neurological 
abnormalities.  

Given the findings in the January 2006 VA orthopedic 
examination, clearly, there is no evidence of favorable 
ankylosis of the thoracolumbar spine so as to merit a 40 
percent rating; thus, orthopedically, the thoracolumbar spine 
merits no more than a 20 percent rating.     

When reviewing the January 2006 VA neurology examination,  
ankle jerk reflex was absent bilaterally.  The examiner 
indicated that multiple radiology L1, L4, L5 and S1 were 
present, without peripheral neuropathy; however, severe 
muscle atrophy was not noted.  The examiner described normal 
muscle mass and strength in the right lower extremity, and 
only slightly impaired muscle mass and strength in the left 
lower extremity.  Clearly, at best, a 40 percent rating for 
neurological impairment under Diagnostic Code 8520 could be 
assigned.  

Thereafter, the rating requirement to , "Evaluate 
intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25" must be 
considered.  When combining the 20 percent for the orthopedic 
impairment and the 40 percent for the neurological 
impairment, a 50 percent rating should be assigned under the 
new criteria.  

However, because the veteran does meet the 60 percent rating 
under the old criteria, a 60 percent rating, and no more, 
remains in effect.

A higher rating could be awarded if there was unfavorable 
ankylosis of the entire spine; however, this is not the case.  
Limitation of motion is experienced primarily in the 
thoracolumbar spine; ankylosis is not present.

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to this service-connected disorder that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  The veteran's service-connected 
disorder is adequately rated under the available schedular 
criteria.  The objective findings of physical impairment are 
well documented.  The Board recognizes the veteran's 
statements concerning how his pain limits his daily 
activities and finds them to be of probative value.  However, 
pain and some degree of interference with employment are 
taken into account within the regular evaluation criteria.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. 
§ 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.




ORDER

Entitlement to an evaluation in excess of 60 percent for 
lumbar disc disease is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


